—Judgment unanimously affirmed. Memorandum: There is no merit to petitioner’s contention that he was denied the statutory right to a final parole revocation hearing within 90 *1062days of the probable cause determination made on August 23, 1989 (see, Executive Law § 259-i [3] [f] [i]). Excluding the periods of delay chargeable to petitioner by reason of his requests for adjournments, the final hearing was conducted well within the 90-day period and was, therefore, timely (see, People ex rel. Smith v Meloni, 142 AD2d 959; People ex rel. Sparrow v Johnson, 120 AD2d 694; Matter of Moulier v Smith, 115 AD2d 307, lv denied 67 NY2d 603). Supreme Court also correctly determined that the remaining issues raised by petitioner were without merit. (Appeal from Judgment of Supreme Court, Cayuga County, Contiguglia, J.—Habeas Corpus.) Present—Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.